Citation Nr: 0026135	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  94-17 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected residuals of frostbite of the left foot, currently 
rated as 20 percent disabling.

2.  Entitlement to an increased rating for the service-
connected residuals of frostbite of the right foot, currently 
rated as 20 percent disabling.




REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from February 1943 to 
November 1945.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1996 decision of the RO which granted 
service connection for the residuals of frostbite of the left 
and right feet and assigned separate 20 percent ratings for 
each extremity.  

The case had initially been remanded by the Board in March 
1996 and then again in May 1999 for additional development of 
the record.  



REMAND

The veteran's representative has contended that the RO "went 
shopping for an appropriate VA examination in order to deny 
the veteran increased benefits for his service-connected 
disabilities."  The Board disagrees with this 
characterization of the RO's actions.  Indeed, the July 1999 
examination to which the representative refers failed to 
adhere to the specific instructions of the Board's May 1999 
remand.  

Nonetheless, the Board is troubled by the disparate results 
of the July 1999 and July 2000 VA examinations.  The July 
1999 examiner found that the veteran had "severe frostbite 
related injuries resulting in anterior nerve, tibial nerve 
dysfunction, and an inability to walk."  The examiner opined 
that the veteran should be awarded full compensation for this 
injury.  

However, the July 2000 examiner found that the veteran had 
"some residuals of frozen feet," but he described the 
symptoms as "mild."  He opined, in essence, that the 
veteran should not be given a higher rating.  

In light of the conflicting examination reports, the RO 
should arrange for another examination to determine the 
severity of the frostbite residuals.  

As noted in the Board's May 1999 remand, the applicable 
rating criteria were revised in 1998.  The veteran must be 
evaluated under the more favorable of the two criteria.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  

In light of the foregoing, the Board is REMANDING this case 
to the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for his service-connected 
bilateral frostbite of the feet since May 
1999.  After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
severity of his service-connected 
frostbite residuals of the feet.  All 
indicated tests must be conducted.  The 
claims folder must be made available to 
and reviewed by the examiner prior to the 
requested examination.  Detailed findings 
referable the service-connected 
disability as well as a full medical 
history should be recorded by the 
examiner.  The RO should provide the 
examiner with a copy of both the old and 
new rating criteria for cold injury 
residuals.  The examiner should report 
findings responsive to each set of rating 
criteria.  

3.  After conducting any additional 
indicated development, the RO should 
review the issue on appeal.  If the 
benefits sought on appeal is not granted, 
the veteran and his representative should 
be issued a Supplemental Statement of the 
Case, which should include all pertinent 
laws and regulations, and be afforded a 
reasonable opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no action until he is further 
informed, but he may furnish additional evidence and 
argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


- 5 -


